Title: From George Washington to Colonel William Malcom, 30 November 1778
From: Washington, George
To: Malcom, William


  
    Sir,
    Fish Kill [N.Y.] Nov. 30th 1778
  
I intended in my way, to the Jerseys to have called at West Point; but being detained here by the weather, much longer than I expected to stay, I find it necessary to decline my proposed visit to the Garrison. I am to inform you that General McDougall is appointed to take the command in the Highlands—You will therefore receive your future orders from him. I am Sir Your most obedt sert.
Your favour of the 27th with the inclosed return is received.
